TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 18, 2013



                                      NO. 03-11-00552-CR


                                Keith Wayne Henson, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error requiring reversal in the

trial court’s judgments of conviction: IT IS ORDERED, ADJUDGED AND DECREED by

the Court that the trial court’s judgments of conviction are in all things affirmed; and it appearing

that the appellant is indigent and unable to pay costs, that no adjudication as to costs is made;

and that this decision be certified below for observance.